 MONTEX DRILLING COMPANYAPPENDIX A139GentryMellonJesse GillilandJ.H. WilsonWilliam WaitesGrady MitchellSam GoodenJoseph MarlerEdward JohnsonThornton PhillipsJohn WattsJ.L.WilsonOllie ThorntonLeroyWrightPhillip JonesCharles WoodsJames KeithMontex Drilling CompanyandInternational Union of OperatingEngineers,LocalNo. 672, AFL-CIO.CasesNos. 33-CA-4F39and 33-CA-4440.November 19, 1958DECISION AND ORDEROn July 1, 1958, Trial Examiner Martin S. Bennett issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report together with a supportingbrief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Chairman Leedomand Members Bean and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and reconunenda-tions of the Trial Examiner.1.We find, in agreement with the Trial Examiner, that the Re-spondent is engaged in commerce, and that it will effectuate the poli-cies of the Act to assert jurisdiction in this case.The Respondent,while not denying that it is presently engaged in commerce, contends,in effect, that the Board should not assert jurisdiction because theGeneral Counsel failed to prove his allegation that Respondent wasengaged in commerce during the 12-month period immediately pre-ceding the filing of the complaint.We find no merit in this conten-tion.The unfair labor practices involved herein occurred betweenOctober 10 and 27, 1957.As the record shows that during its fiscalyear ending October 31, 1956, the fiscal period immediately proxi-1 The Respondent also requested oral argument.This request is hereby denied as therecord,including the exceptions and brief,adequately presents the issues and positionsof the parties.122 NLRB No. 20. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDmate to the occurrence of the unfair labor practices herein and thefiling of the original charges, the Respondent's gross revenue fromdrilling services was in excess of $1,000,000, and that during thisperiod it performed drilling services for Gulf Oil Corporation in theamount of $488,229, we find, contrary to the Respondent, that therecord establishes a sufficient basis for asserting jurisdiction herein .2Moreover, there is no contention in the present record that respond-ent's operations for the 1957 calendar year or its fiscal year endingOctober 31, 1957, were substantially different from the fiscal periodused.2.We find, like the Trial Examiner, that the Respondent early inOctober 1957, threatened and coerced its employees with reprisalsfor their union activities, thereby violating Section 8 (a) (1) of the Act.3.We also find, in agreement with the Trial Examiner, but for some-what different reasons, that Respondent on October 27, 1957, dis-charged the four complainants (employed as "roughnecks") becauseof their union activities, in violation of Section 8(a) (3) and (1) ofthe Act.The Respondent, however, contends, in effect, that the menwere not, in fact, discharged, but that when their driller was dis-charged,' their employment status automatically lapsed, and that itwas incumbent upon them, under industry practice, to apply to thenew driller for reemployment, which they failed to do.We find nomerit in this contention.The record shows, as the Trial Examinerfound, that on October 27,1957, Phillips, the Respondent's tool pusher,who has the authority to hire the driller, told the roughnecks, amongother things, "I will personally see that you all never work for theMontex Drilling Company any more, and as of now you are fired,and you are not wanted out here any more, and you have no more busi-ness out here."The Trial Examiner found, and we agree, that thisstatement was prompted by the employees' enlisting the aid of theUnion in seeking to clarify their employment status after the dis-charge of their driller. If we take this statement at its face value, andview it as effecting the discharge of the roughnecks from existingemployment, it is clear that such discharge was discriminatory.Underthis view, having discriminatorily discharged these employees, theRespondent was under an obligation to recall and reinstate them,4and it was not incumbent upon them to seek out the new driller.Moreover, even if we assume that Phillips' statement did not con-stitute a discharge, nevertheless, as Phillips was in charge of the entireoperation at the rig and had told the discriminatees that he wouldpersonally see that they would never work for Respondent again, wefind that it would have been futile for them to have asked Phillips2 Cf.Jos. afcSweeney& Sons, Inc.,119 NLRB 1399;F,M. Reeves and Sons, Inc.,112 NLRB 295, footnote 1.3As found by the TrialExaminer,such discharge was not discriminatory.4E.g., Sifers Candy Company, 75NLRB 296, 29'7, enfd. 171 F. 2d 63 (C.A. 10). MONTEX DRILLING COMPANY141for the name of the new driller or to apply to the latter for reemploy-ment.Under these circumstances, the discriminatees are entitled toreinstatement and to back pay for any loss of earnings resulting fromPhillips' action.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Montex Drilling Company,its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in or activity in behalf of Interna-tional Union of Operating Engineers, Local No. 672, AFL-CIO, orany other labor organization of its employees, by discriminatingagainst employees in any manner in regard to hire or tenure of em-ployment, except to the extent permitted under Section 8(a) (3) ofthe Act.(b)Threatening its employees with economic reprisals because theyhave engaged in union activities, or in any other manner interferingwith, restraining, or coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act, except to the extent permittedunder Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to J. F. Everett, Robert Pickard, Dan Lisenbee, and T. D.Scott immediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or other rightsand privileges, and make them whole for any loss of pay suffered byreason of the discrimination against them in the manner set forth insection V of the Intermediate Report entitled "The Remedy."(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue and the rights of employment under the terms of this Order.(c)Post at its drilling rigs at Imperial, Texas, at its offices at Mid-land, Texas, and at each drilling site within the geographical juris-diction of Operating Engineers, Local No. 672, copies of the noticeattached hereto marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof andmaintained for sixty (60) consecutive days thereafter in conspicuous6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaces, including all places where notices to employees are customarilyposted,Reasonable steps shall be taken by Respondent to insure that.said notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Sixteenth Region inwriting, within ten (10) days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in, or activity in behalfof, International Union of Operating Engineers, Local No. 672,AFL-CIO, or any other labor organization of our employees, bydiscriminating in any manner in regard to hire or tenure ofemployment, except to the extent permitted under Section 8 (a) (3)of the Act.WE WILL offer the employees named below immediate and fullreinstatement to their former or substantially equivalent posi-tions, without prejudice to seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of our discrimination against them.J. F. EverettDan LisenbeeRobert PickardT. D. ScottWE WILL NOT threaten our employees with economic reprisalsfor engaging in union activities.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of the rights guaran-teed by Section 7 of the Act, except to the extent permitted underSection 8 (a) (3) of the Act.All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except asabove stated.MONTEx DRILLING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any other material.. MONTEX DRILLING COMPANYINTERMEDIATE REPORT AND RECOMMENDED ORDER143STATEMENT OF THE CASEThe consolidated complaint alleges that Respondent engaged in conduct viola-tive of Section 8(a)(3) and (1) of the Act by (a) discharging five named employees,Felix Fontenot, J. F. Everett, Robert Pickard, Dan Lisenbee, and T. D. Scott, becauseof their union membership and activities, and (b) on or about October 10, 1957,threatening employees with economic reprisals because of their union activities.Respondent's answer denies the commission of any unfair labor practices.Pursuant to notice, a hearing was held before the duly designated Trial ExamineratMidland, Texas, on April 16 and 17, 1958.All parties were represented andwere afforded full opportunity to be heard, to examine and cross-examine witnesses,and to introduce relevant evidence.During the hearing, Respondent's motion,unopposed by the General Counsel, to dismiss the case of Fontenot on the groundthat he was a supervisor within the meaning of the Act was granted.At the closeof the hearing, the parties were given an opportunity to argue orally and to submitbriefs.Oral argument was waived. The time for filing briefs was thereafter variouslyextended to June 26, 1958, and briefs have been received from the General Counseland Respondent.Ruling having been reserved on a motion by Respondent to dismissthe complaint for lack of proof of commerce as well as on the merits, it is herebydenied.At the hearing and in its brief, Respondent objected to participation in the hearingby the representative of the Charging Party, claiming that it is "prejudicial errorto allow parties not a part of the complaint to partake and adduce evidence in thehearing."Initially,Section 102.8 of the Rules and Regulations of the Board,Series 6, as amended, specifically defines as a party "any person filing a charge.under the Act."And Section 102.38 thereof provides that any party shall have theright to appear at the hearing, examine witnesses, and introduce evidence.Finally,the Board has consistently approved precisely such participation as this.Accord-ingly, the objection was overruled.John L. Clemmey Company, Inc.,118 NLRB599, 600, andInternational Brotherhood of Boilermakers, etc., Lodge No. 92(Richfield Oil Corporation),95 NLRB 1191.Upon the entire record in the case, and from my observation of the witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Texas corporation with its principal office and place of businessat Fort Worth and a branch office at Midland, Texas, from which it is engaged inthe business of drilling wells in the State of Texas for other concerns seeking tolocate petroleum and natural gas.Respondent's gross revenue for such servicesin its fiscal year ending October 31, 1956, was in excess of $1,000,000.During thisperiod, it performed drilling services for Gulf Oil Corporation in the amount of$488,229.Drilling operations by Respondent for Gulf Oil Corporation continuedas late as the summer of 1957.Respondent contends that there is no direct evidence that Gulf Oil Corporationis engaged in interstate commerce.The General Counsel cites the case ofChoyaDrillingCompany, Inc.,33-RC-629, decided February 6, 1958 (unpublished),where the Board asserted jurisdiction over the operations of that Texas concernon the grounds that it soldoil inexcess of $100,000 per annum to Gulf Oil Cor-poration and to Magnolia Petroleum Corporation, concerns which the Board hadpreviously found to be directly engaged in commerce.Gulf Oil Corporation,108NLRB 162, andMagnolia Petroleum Company,98 NLRB 1217. In addition, theBoard has frequently found that Gulf Oil Corporation is engaged in commerce andseveral of those cases involve the Texas operations of that concern. 79 NLRB 1274,92 NLRB 700, and 77 NLRB 308. In the last cited case, the Board pointed outthat over 50 percent of the production of Gulf's Port Arthur Texas, refinery wasshipped to points outside the State of Texas.Respondent has further contended that the figures relied upon herein by theGeneral Counsel are not current and therefore will not support the finding soughtby the General Counsel.The figures used reflect Respondent's income for its fiscalyear ending October 31, 1956; the record does not disclose the figures for the sub-sequent fiscal year, Respondent proffers none, and no claim is made by Respondent 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat they are substantiallydifferent.Plant City Welding and Tank Company,118NLRB 280. The Boardpointed outin its Twenty-first Annual Report (1956) thatitdoes not"decline jurisdictionmerely becausethe employer does not expectrecurrence of businesswhich broughtthe concern within the standards."SeeBurton BeverageCompany,116 NLRB 634;Botany Mills, Inc.,115 NLRB 1497;Aroostook Federation of Farmers,114 NLRB 538;Imperial Rice Mills,110 NLRB612;Bischof Die and Engraving,114 NLRB 1346;HygienicSanitationCompany,118NLRB 1030;Langlade Veneer Products Corporation,118 NLRB985; andJos.McSweeney & Sons, Inc.,119 NLRB 1399.In view of the foregoingconsiderations,Ifind thatthe operations of theRespondentaffect commerce. I further find that it will effectuate the purposesof the Actto assertjurisdiction herein.Whippany Motor Co., Inc., 115NLRB 52.See alsoN.L.R.B. v. M. L. Townsend,185 F. 2d 378 (C.A. 9), cert. denied 341U.S. 909.1H. THE LABOR ORGANIZATION INVOLVEDInternational Union of Operating Engineers,Local No. 672, AFL-CIO,is a labororganization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionDuring the period material herein,Respondent was conducting oil drilling opera-tions in the vicinity of Imperial,Texas, some 55 miles from Midland.Pursuant tocustom, these operations were conducted around the clock on a three-shift basisunder the direction of Tool Pusher O. B. Phillips,a supervisor within the meaning ofthe Act and Respondent's chief representative on the scene.Each shift consisted offive people, four of them laborers or roughnecks, under the direction of a driller.The four complainants were on one of these three shifts under the direction ofDriller Felix Fontenot,who it is conceded was a supervisor within the meaning oftheAct.The employees of Respondent,at least in this area,have apparently never beenorganized by a labor organizationAn organizational campaign was undertaken bythe Charging Party at an undisclosed date, apparently early in October of 1957, anda representation petition was filed on October 8.It is against this background thatthe alleged unfair labor practices took place.B.The safety meetingItwas the practice of Tool Pusher Phillips to hold biweekly meetings with eachof the three crews on his rig and discuss safety conditions on the job.The particu-lar meeting considered herein took place between October 10 and 15.Phillips testi-fied that he held separate meetings with each of the three crews on the rig and spokein substantially the same vein on each occasion.The four complainants were as-signed to the 4-to-midnight shift and three of them,Lisenbee,Everett, and Pickard,presented testimony together with Phillips as to what took place on this occasion.The fourth complainant on the crew,Scott,did not enter Respondent's employ untilshortly after thismeeting.DrillerFontenot,who did not testify herein, alsowas present.Phillips initially spoke to the men briefly about safety conditions.He then stated,according to Pickard,and I find, "Now about this union business.I have heardyou all have joined the Union."Phillips displayed a union card and asked if theyhad signed such cards;the entire crew, including Fontenot,admitted having done so.Phillips then announced that Respondent would not have a labor organization at therig, that Tex Moncrief(the principal owner of Respondent)was angry over theentire matter,and that Moncrief had announced"They would shut the rigs down .and.would operate the rigs with nonunion help."Elsewhere Pickard testifiedthat Phillips said Respondent would stack all the rigs but one and would attempt tooperate that one with nonunion labor, and that if this proved unsuccessful,that rigwould also be stacked or shut down.Phillips concluded by telling the men that hisopinion of the Union was bad and"Looks like we were going to get into bad troubleabout it and you all will be looking for a job."The testimony of Everett,althoughless detailed,supported that of Pickard as did the testimony of Lisenbee.1 Respondent has citedBrown Marine Drilling Company,117 NLRB 331. As is apparentthere was no evidence of any indirect out-of-State shipments in that case. MONTEX DRILLING COMPANY145Phillips admitted questioning the men about the union cards and as to who hadsigned cards, and claimed that he wanted to discover what had taken place "behindmy back."While he denied threatening to close down the rigs if the men voted inthe Union, he further testified that he was asked by the men what Moncrief andDrilling Superintendent Chienowith thought about the Union.To this he admittedlyreplied, "I told them I hadn't talked to them. . . . I said that I imagined that ifMr. Moncrief was a mind to, he would be able to shut the rigs down rather than togo Union, that it might be it would come to a point where he did not want to workthe Union men and wanted to work non-union men, and operate one rig, they mightdo that......As is apparent, Phillips' testimony substantially supports that of the witnesses forthe General Counsel. I have therefore credited the testimony of the witnesses forthe General Counsel concerning this incident, particularly as reflected in the quotedtestimony of Pickard.Accordingly, I find, substantially as alleged in the complaint,that on or about October 10, 1957, Phillips stated to the employees that Respondentwould shut down the rigs if the men voted in a Union and that Respondent would shutdown all the rigs but one before it would operate a unionized drilling operation.2Thereafter, on October 17, the first unfair labor practice charge in this case was filed.C. Termination of the crewOn Saturdayevening,October 26, shortly before the end of the shift at midnight,Phillips appeared at the rig site and discharged Driller Fontenot, allegedly for unsatis-factory performance of his duties.As noted, the General Counsel has conceded thatFontenot was a supervisory employee.Fontenot promptly informed his four-mancrew-Everett, Lisenbee, Pickard, and Scott-that he, Fontenot, had been discharged.They finished the shift and left at the customary quitting hour.This news left the men somewhat puzzled as to their precise status, as it is thegeneral practice, although not universally followed, for drillers in this industry tohire the roughnecks or laborers who work for the rig operator. It is clear, however,and I find, that both the driller and the roughnecks became employees of the rigoperator; the driller is not an independent contractor.The crew and the driller arepaid by the employer's checks with the customary deductions made for income taxesand social-security withholdings.Indeed, Respondent does not contend that thedriller, Fontenot, was other than an employee.Nor is any claim made that Fontenotspecificallydischarged the four complainants at Respondent's request or otherwisethat Saturday evening.In fact, Respondent in its brief claims the contrary.It is to be noted that Scott testified that Fontenot did not say on this occasionthat the crew was discharged but he, Scott, took it for granted that they were letout.Pickard,Everett, and Lisenbee, on the other hand, did not make such anassumption.But the fact is, however, that the four complainants, in view of theindustry practice, became concerned whether or not they still had jobs.3 In additionto the foregoing, the men were advised on the following morning by their unionrepresentative,O.W. Clark, that they should promptly present themselves toPhillips and ascertain their precise status.As a result, the four men, accompaniedby Clark, proceeded to Phillips' home on the morning of October 27.Everett was the initial spokesman for the group and when Phillips came to thedoor, Everett asked, as he testified, whether they had been discharged the previouseveningin view of the fact that the driller, Fontenot, had been terminated. It isundisputed that Phillips replied that they had not been "fired" the previous evening.The men then asked if they could report for work that afternoon as scheduled.Phillips replied that they should not report to work because he had not hiredanother driller to replace Fontenot and had decided to work the morning crew andits driller a double shift that day.Pickard, Scott, and Lisenbee conceded that Phillips raised the issue of theirbeing hired by the new driller.According to Pickard, Phillips stated, "I haven'thired another driller; I don't know if he will want to work you here or not," andelsewhere, "I haven't hired another driller yet, I don't know if you will work hereor not; if you do, that will be up to him."According to Lisenbee, Phillips stated,"I just hire the drillers and . . . the drillers does the hiring of their men them-9 This finding is limited to theveryspecific allegation of the complaint.SeeHeraldPublishing Company of Bellflower,114 NLRB 71, 85.3While the hiring of roughnecks by the driller is an industry practice, there is alsoevidence that the job pusher, who in turn hires the driller, has the authority to recom-mend hirings to the driller and on occasion does do so.50,5395-.59-vol. 1.22-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDselves.Ihave nothing to do with that at all."Lisenbee elsewhere testified thatPhillips stated that the morning shift would double over that day and that the fourmen would "lose that day today."According to Scott, Phillips commented thathe had not contacted the new driller "to see if we would work for him or not."Atthis point Clark intervened, introduced himself, and stated that if the men had notbeen fired, he, Clark, was advising them to report for work at their regularstarting time.This angered Phillips, who announced that be was running his ownrig and that no union man could tell him what to do.Phillips' testimony was in substantial accord with that of the men.He admittedthat he told the men they were not fired and claimed that they were working forthe driller.Of course, as will appear, this was simply not the fact.The menwere employees ofRespondent,not of the driller who had merely hired them towork forRespondent.The meeting ended and Phillips then placed a telephone call to his superior,Drilling Superintendent Chienowith.He informed Chienowith of the morningmeeting and the two men agreed that a sheriff should be present at the drillingrig that afternoon.This crew customarily reported for work at 3:45 p.m. in order to allow time tochange into working clothes before the start of the shift at 4 p.m.The four com-plainants drove to the job site that afternoon, October 27, and arrived at approxi-mately 3:40 p.m.They had their working clothes with them and were preparedto go to work. The testimony of all four is in substantial agreement as to whattook place thereafter; it is partially corroborated by the testimony of Phillips.Soon after their arrival on the scene, Phillips and a deputy sheriff arrived aswell.The sheriff asked what the difficulty was and the four men announced thatthey had reported for work, that they had their working clothes with them andwere ready to go to work, and in the alternative they wanted to be paid their wages.Phillips then intervened and stated, as Lisenbee testified, "Yes, you are fired . . . Imight have considered you fellows up until you messed with that damn Union man,but after you fooled with that damn Union man, you are definitely fired. I willpersonally see that you all never work for the Montex Drilling Company any more,and as of now you are fired, and you are not wanted out here any more, and youhave no more business out here."The testimony of Pickard, Everett, and Scott issubstantially to the same effect and discloses that Phillips expressed resentment overthe presence of Clark that morning with the men.As Everett testified, Phillipsstated, "if we hadn't brought the Union man up to his house, he would consider us[for work], but as it was, he could not. . .Phillips admitted that he told the men on this occasion, "... I considered youmen this morning when you was at my house, I had nothing against you, but sinceyou brought all this on as you have now, I wouldn't let one of you work for meat all."When asked to explain what he meant by the phrase "brought all thison" Phillips replied, "I meant by Mr. Clark at my house that morning.havinghim tell me what I could do and couldn't do, at my house. ..He admittedtelling the four men, concededly competent employees, that he would not have themwork for him again.While he claimed that he later changed his mind on usingthem in the future, he admitted that he had never so informed the men, or anyoneelse for that matter.Later that afternoon, Phillips promoted one Carl Casey, a roughneck on anothershift at the rig, to the position of driller.He instructed Casey to "hire a goodcrew of men" the following day, giving him the day off for that purpose.Accordingto Phillips, he made no mention to Casey of the four complainants.Casey knewPickard's reputation as a competent hand, had previously worked with all fourcomplainants, and had no objections to hiring them, as he testified.Nevertheless,consistent with custom, Casey proceeded on the following day to a cafe in Odessa,Texas, where oil field hands seeking employment hang out.He proceeded to hirefour strangers who informed him that they had experience as roughnecks; Caseyrelied on their statements to this effect.Casey conceded, as did Phillips, that anoil rig can be a dangerous place to work and that it is customary to hire expe-rienced hands.According to Phillips, the work is hazardous, it is vital to havehands who know what is to be done, and "We try to hire experienced hands whenwe can" because an inexperienced hand can easily be injured.I find, in view of the foregoing, that Phillips told the four men on the afternoonof October 27 that he would have recommended them for employment to the newdriller, but had refrained from doing so, as he conceded, because of their visit to MONTEX DRILLING COMPANY147his home with the union representative,and the latter's participation in the conver-sation;he added that they would never work for Respondent again?I furtherfind that Phillips discharged the four complainants from Respondent's employ onthis occasion.Thereafter, he hired a new driller and directed him, consistent withgeneralbut not universal industry practice, to recruit a new crew. I further find,even on the assumption that the men lost their jobs on Saturday night whenFontenot was discharged, that Phillips thereafter refused to hire them because oftheir union activities.D. Conclusions1.Interference,restraint,and coercionAs previously found, between October 10 and 15, 1957,subsequent to the filingof the representation petitionon October8,Respondent informed its employees thatitwould shut down the drilling rigs if themen voted in a labor organization andthat Respondentwould shutdown all the rigsbut one (and operatethatone with non-union personnel)rather thanoperate a unionizedplant.Thesestatements containthreats of economic reprisals for continuing to engage in union activities.It is clear,and Ifind, that bysuch statements Respondent has interfered with, restrained, andcoerced its employeesin the exerciseof the rightsguaranteedby Section 7 of theAct, therebyviolating Section 8(a)(1) thereof.N.L.R.B. v. ArmstrongTire andRubber Company,228 F. 2d 159 (C.A. 5), andN.L.R.B. v. Dallas Concrete Co.,212 F. 2d 98 (C.A. 5).2.The dischargesRespondent has adduced evidence to the effect that it did not discharge the fourcomplainants, stressing the industry practice of a driller selecting his own crew. Ihave heretofore found that the four complainants, as was the case with their superior,Driller Fontenot, were employees of Respondent.The driller was an employee, notan independent contractor, and was merely authorized to hire employees in behalfof his employer at which point they joined him on Respondent's payroll.Not only is there evidence that the practice of the driller hiring the employees wasnot universally followed, but even if it were, this would demonstrate only that thereis a conflict between this practice and the rights under the Act of the complainantsas employees of Respondent.Here, Phillips' own testimony discloses that the fourcomplainants had not been discharged as of the time they visited him on the morningof October 27. It is clear that Phillips at that point had not excluded them fromconsideration for employment but merely indicated that a contact of the new drillerwas in order.Bearing in mind that: (1) Phillips had the authority to tell the new driller toretain these employees; (2) there is no evidence of any company policy forbiddingsuch an instruction or even treating with the issue;(3) the complainants were experi-enced and admittedly competent employees; (4) Respondent sought to avoid the in-troduction of inexperienced help to a dangerous operation as a drilling rig; and (5)the new driller, Casey, was familiar with the work of the complainants, Respondent'sconductlater that day, October 27, takes onsignificance.Although the new driller had not yet been promoted from his position as rough-neck and accordingly the new roughnecks had not been hired, Phillips made it crys-tal clear to the four complainants that he would have recommended their retentionto the new driller-obviously under the circumstances a recommendation whichwould have been followed since the driller was a newly promoted man-but for theassociation of the complainants with a union representative.The extent of Phil-lips' animosity is demonstrated by his statement that because of this association he,Phillips, would see to it that they would never be considered for any future employ-ment with Respondent at any location.Ifind, contrary to Respondent, that it discharged the complainants from itsemploy when they met at the rig on the afternoon of October 27. On this recordthe inference is inescapable that Respondent would have retained the complainantsin its employ but for their union activities and associations.Even on the assump-tion that the four men lost their jobs contemporaneously with the driller on theprevious day, through the operation of some vague theory of operation of law,& It can hardly be contended that a labor organization may not counsel its membersin the exercise of their rights under theAct.N.L.R.B. v. Augusta Chemical Co.,187 F. 2d 63(C.A. 5). 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDnevertheless,Respondent is then in the position of refusing to employ the complain-ants on October 27 because of their union activities.This hardly places Respondentin a more advantageous position.Phelps Dodge Corp. v. N.L.R.B.,313 U.S. 177.Respondent contends that the four complainants engaged in unprotected activityby trespassing at the rig site on October 27, after having been told by Phillips earlierthat day not to report for work that afternoon. It is claimed that Respondent wasconcerned over the previous visits to the rig site by strangers, presumably Clarkand/or other union representatives.The simple answer to this is that the com-plainants were employees seeking to return to work on October 27, as I find, con-ducted themselves with decorum, and were therefore not in any way conductingthemselves so as to imperil Respondent's operations.Moreover, Phillips' ownlanguage at the time he discharged them discloses that they were discharged not forthe reason here assigned but rather for their union activities and associations.I find that Respondent discharged the four complainants on October 27, 1957,because of their union activities, thereby discriminating with respect to their hireand tenure of employment in order to discourage union membership, in violationof Section 8(a)(3) of the Act. I further find that by such conduct, Respondent hasinterfered with, restrained, and coerced its employees in the exercise of the rightsguaranteed under Section 7 of the Act, thereby violating Section 8(a) (1) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in section III, above, occurring in connec-tion with its operations, set forth in section I, above, have a close, intimate, and:substantial relation to trade, traffic, and commerce among the several States and tend-to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall rec-ommend that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act. It has been found that Respondenthas discriminated with respect to the hire and tenure of employment of J. F. Everett,Robert Pickard, Dan Lisenbee, and T. D. Scott. I shall, therefore, recommend thatRespondent offer to each immediate and full reinstatement to his former positionwithout prejudice to seniority or other rights and privileges.SeeThe Chase Na-tionalBank of theCityof New York, San Juan, Puerto Rico, Branch,65 NLRB827. In the event that drilling operations are no longer being conducted in Imperial,Texas, it is recommended that they be offered employment on Respondent's otherdrilling operations which are closest to that general area.I shall further recommend that Respondent make them whole for any loss ofpay suffered by reason of the discrimination against them. Said loss of pay, basedupon earnings which each normally would have earned from the date of the discrimi-nation against them, October 27, 1957, to the date of the offer of reinstatement,less net earnings, shall be computed in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289. SeeN.L.R.B. v. Seven-Up Bottling Co.,344 U.S. 344.On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Montex Drilling Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.By discharging J. F. Everett, Robert Pickard, Dan Lisenbee, and T. D. Scott,Respondent has engaged in unfair labor practices affecting commerce within themeaning of Section 8 (a) (3) of the Act.3.By the foregoing and by threatening to shut down or reduce operations ratherthan operate a unionized plant, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.[Recommendations omitted from publication.]